Exhibit 10.1

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement (the “Amendment”) is made on
July 18, 2006 by and between Crdentia Corp., a Delaware corporation (the
“Company”), and James J. TerBeest (“Executive”).

RECITALS

 

A.   The Company and Executive entered into an Executive Employment Agreement
dated May 31, 2005 (the “Employment Agreement”).

B.   Each of the Company and Executive desire to amend certain provisions of the
Employment Agreement.

In consideration of the foregoing and the promises and covenants contained
herein and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows.  Any capitalized terms not
otherwise defined herein shall have the meanings given such terms in the
Employment Agreement:

1.      Addition of Section 2(f).  Section 2 of the Employment Agreement is
hereby amended to add Section 2(f) which shall read as follows:

“f.     In the event that, during the term of this Agreement, the Company closes
a sale transaction which constitutes a Change in Control, Executive shall be
entitled to receive a bonus in the amount of one-half percent (0.5%) of the
Total Consideration actually paid to the Company’s stockholders in connection
therewith.  As used herein, the term “Total Consideration” shall mean the
aggregate consideration actually paid to the stockholders of the Company in
respect of capital stock of the Company owned by such stockholders and shall not
include “earn-out”, escrow, hold back or similar contingent payments unless and
until such amounts are actually paid to the stockholders of the Company.  Such
payment(s) shall be made at the same time(s) and in the same form and
combination (whether in cash, securities or other property) as the form and
combination in which the Total Consideration is paid to the stockholders in
respect of their ownership of the Company’s capital stock.  For purposes of this
Agreement, “Change in Control” means:

(i)     a merger or acquisition in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
State of the Company’s incorporation;

(ii)    a stockholder approved sale, transfer or other disposition of all or
substantially all of the assets of the Company;

(iii)   a transfer of all or substantially all of the Company’s assets pursuant
to a partnership or joint venture agreement or similar arrangement where the
Company’s resulting interest is less than fifty percent (50%);


--------------------------------------------------------------------------------




 

(iv)   any reverse merger in which the Company is the surviving entity but in
which fifty percent (50%) or more of the Company’s outstanding voting stock is
transferred to holders different from those who held the stock immediately prior
to such merger;

(v)    on or after the date hereof, a change in ownership of the Company through
an action or series of transactions, such that any person is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the securities of the combined
voting power of the Company’s outstanding securities; or

(vi)   a majority of the members of the Company’s board of directors are
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the board of directors
prior to the date of such appointment or election.”

2.      Amendment of Section 1(d).  Section 1(d) of the Employment Agreement is
hereby amended and restated in its entirety as follows:

“d.    In furtherance of the employment relationship contemplated by this
Agreement, Executive agrees to relocate his principal residence to Dallas, Texas
promptly (and in any event within thirty (30) days) following Executive’s sale
of all of the following properties (collectively the “Properties”):  (i) 630
Short Street, Elizabethtown, KY; (ii) 1900 Buck Grove Road, Ekron, KY; and (iii)
716 Highwood Drive, Louisville, KY.  Executive agrees to use commercially
reasonably efforts to sell the Properties.  Prior to the sale of the Properties,
the Company agrees to pay for (i) Executive’s weekly round trip airfare between
Dallas, Texas and Louisville, Kentucky and (ii) an apartment for Executive’s use
in Dallas, Texas; provided, however, that Executive agrees that he will not be
entitled to payment from the Company for any expenses incurred in connection
with relocating his principal residence to Dallas, Texas.  Notwithstanding the
foregoing provisions of this Section 1(d), Executive agrees to relocate his
principal residence to Dallas, Texas in any event on or before March 31, 2007.

3.      Effect of Amendment.  Except as expressly amended, restated or consented
to in this Amendment, the Employment Agreement shall continue in full force and
effect.  In the event of any conflict between the terms of this Amendment and
the Employment Agreement, the terms of this Amendment shall govern and control.

4.      Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

5.      Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

6.      Severability.  If one or more provisions of this Amendment are held to
be unenforceable under applicable law, such provision shall be excluded from
this Amendment and the balance of the Amendment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


--------------------------------------------------------------------------------




 

7.      Entire Agreement.  This Amendment, together with the Employment
Agreement and the agreements executed pursuant hereto and thereto, constitutes
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

COMPANY:

 

 

 

CRDENTIA CORP.

 

 

 

 

 

By:

 

/s/ James D. Durham

 

 

 

 

James D. Durham

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 



 

/s/ James J. TerBeest

 

 

 

 

James J. TerBeest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


--------------------------------------------------------------------------------